DETAILED ACTION
EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s Amendment was given during a telephone call on January 25, 2022 and subsequent electronic correspondence sent by Applicant’s representative, Miss Qionghua Weng, on January 26, 2022, which includes the proposed Applicant’s amendments to the claims. 

Status of Claims
3. This action is in reply to Applicant’s Request for Continued Examination along with the accompanying Amendment filed on December 28, 2021.

4.  Applicant has amended claims 1, 8, and 15. Claims 2, 9, 16, and 22 have been previously cancelled. Thus, claims 1, 3-8, 10-15, and 17-21 are pending and allowed. 



Allowable Subject Matter

 The following is an examiner’s statement of reasons for allowance:
Regarding 35 USC §101 relating to subject matter eligibility, the instant claims recite additional features and/or elements that as a whole, amount to something significantly more than the  recited abstract idea itself.
Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite commercial or legal interactions. The general details include gathering loan data in order to generate a data file and displaying it in order to process a loan via user include generating a type of code related to user account information in order to conduct a financial transaction. Claim 1 recites the additional limitations such as “splitting the resource transfer information into multiple pieces of resource transfer sub information,” “checking whether a picture of the first pictures to be displayed in the dynamic screen is expired,”
“in response to determining that the picture is expired, re-splitting the resource transfer information into multiple re-split pieces of resource transfer sub information;”
“displaying the dynamic screen comprising a second preset quantity of second pictures arranged in a preset sequence for indicating the multiple re-split pieces of resource transfer sub information, each re-split piece of resource transfer sub information being displayed on one of the second pictures. . .” 
These limitations provide an improvement over prior systems in that the system allows for the dynamic changing of resource transfer information (such as a barcode or 
For these reasons, independent claims 8 and 15 are deemed to be allowable as well as their dependent claims: 3-7, 10-14, and 17-21. 

5. The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (independent claims 8 and 15 are nearly identical to independent claim 1):
While Molnar et al. (U.S. Pub. No. 2019/0228399) discloses a method and system that use a mobile device along with a merchant POS terminal, where the mobile device displays an optical machine readable representation (barcode or QR code) of the authorization data, which is then scanned by the merchant POS terminal to complete the transaction. However, the invention in Molnar does not split the code into pieces and re-split the code after expiration of the code, resulting in a dynamic image which changes constantly. Instead, the current invention performs these features. 


6.  Claims 1, 8, and 15 are amended by the Examiner as follows (in view of the most recent amended claim set of December 28, 2021):


Claim 1  
An information display method, implemented by a computing terminal, comprising:
detecting a resource transfer event in response to a user command for payment; 
obtaining resource transfer information used for transferring a resource according to the resource transfer event;
splitting the resource transfer information into multiple pieces of resource transfer sub information; 
activating a payment code interface according to the user command;
displaying, on the payment code interface, a dynamic screen comprising a first preset quantity of first pictures arranged in a preset sequence for indicating the resource transfer sub information, a quantity of pieces of the resource transfer sub information indicated on the dynamic screen at one moment being less than a total quantity of the multiple pieces of resource transfer sub information, wherein each piece of the resource transfer sub information is displayed on one of the first pictures, [[and]] wherein the payment code interface is scannable by a code scanner; 
checking whether a picture of the first pictures to be displayed in the dynamic screen is expired; 
in response to determining that the picture is expired, re-splitting the resource transfer information into multiple re-split pieces of resource transfer sub information; 
displaying the dynamic screen comprising a second preset quantity of second pictures arranged in a preset sequence for indicating the multiple re-split pieces of wherein: in response to the code scanner scanning the dynamic screen  the split or re-split pieces of resource transfer sub information in one polling period are combined by the code scanner, and  the complete resource transfer information is obtained by the code scanner and
in response to the code scanner obtaining the complete resource transfer information  jumping from the payment code interface to an interface indicating a completion of the transferring of the resource.

Claim 8
An electronic device, comprising a memory, and a processor coupled to the memory and configured to:
detect a resource transfer event in response to a user command for payment; 
obtain resource transfer information used for transferring a resource according to the resource transfer event;
split the resource transfer information into multiple pieces of resource transfer sub information; and
activate a payment code interface according to the user command;
[[and]] wherein the payment code interface is scannable by a code scanner; 
check whether a picture of the first pictures to be displayed in the dynamic screen is expired; 
in response to determining that the picture is expired, re-split the resource transfer information into multiple re-split pieces of resource transfer sub information; 
display the dynamic screen comprising a second preset quantity of second pictures arranged in a preset sequence for indicating the multiple re-split pieces of resource transfer sub information, each re-split piece of resource transfer sub information being displayed on one of the second pictures, wherein: in response to the code scanner scanning the dynamic screen  the split or re-split pieces of resource transfer sub information in one polling period are combined by the code scanner, and  the complete resource transfer information is obtained by the code scanner, and
code scanner obtaining the complete resource transfer information  jump from the payment code interface to an interface indicating a completion of the transferring of the resource.

	Claim 15
A non-transitory computer readable storage medium storing computer instructions, the computer instructions, when being executed by a processor, causing the processor to perform:
detecting a resource transfer event in response to a user command for payment; 
obtaining resource transfer information used for transferring a resource according to the resource transfer event;
splitting the resource transfer information into multiple pieces of resource transfer sub information; 
activating a payment code interface according to the user command;
displaying, on the payment code interface, a dynamic screen comprising a first preset quantity of first pictures arranged in a preset sequence for indicating the resource transfer sub information, a quantity of pieces of the resource transfer sub information indicated on the dynamic screen at one moment being less than a total quantity of the multiple pieces of resource transfer sub information, wherein each piece of the resource transfer sub information is displayed on one of the first pictures, [[and]] wherein the payment code interface is scannable by a code scanner;
checking whether a picture of the first pictures to be displayed in the dynamic screen is expired; 

displaying the dynamic screen comprising a second preset quantity of second pictures arranged in a preset sequence for indicating the multiple re-split pieces of resource transfer sub information, each re-split piece of resource transfer sub information being displayed on one of the second pictures, wherein: in response to the code scanner scanning the dynamic screen  the split or re-split pieces of resource transfer sub information in one polling period are combined by the code scanner, and is obtained by the code scanner and
in response to the code scanner obtaining the complete resource transfer information  jumping from the payment code interface to an interface indicating a completion of the transferring of the resource.


7. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a 
/Amit Patel/
Examiner
Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696